Case 3:14-cv-00290-DJH Document 91 Filed 05/06/20 Page 1 of 2 PageID #: 1605




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                                AT LOUISVILLE


 IN RE: AMAZON.COM, INC.,                           Master File No. 3:14-md-2504
 FULFILLMENT CENTER FAIR LABOR                      MDL Docket No. 2504
 STANDARDS ACT (FLSA) AND WAGE AND
 HOUR LITIGATION                                    JUDGE: HON. DAVID J. HALE

 This Document Relates to:                          DEFENDANTS’ STATEMENT OF
 Saldana v. Amazon.com, LLC,                        NON-OPPOSITION TO MOTION
 Case No. 14-CV-00290-DJH                           FOR ORDER GRANTING
                                                    PRELIMINARY APPROVAL OF
                                                    CLASS ACTION SETTLEMENT


       Defendants Amazon.com, LLC, and Amazon.com Services LLC (into which Golden State

FC, LLC merged effective January 1, 2019) (“Defendants” or “Amazon.com”) hereby state that

they do not oppose Plaintiff Khadijah Robertson’s Motion for Order Granting Preliminary

Approval of Class Action Settlement (“Motion”) (MDL Dkt. # 265).



                                    Respectfully submitted,
 Dated: May 6, 2020
                                    s:/ Joseph A. Nuccio
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    Richard G. Rosenblatt (admitted pro hac vice)
                                    Joseph A. Nuccio (admitted pro hac vice)
                                    502 Carnegie Center
                                    Princeton, New Jersey 08540

                                    Kathryn A. Quesenberry
                                    DINSMORE & SHOHL LLP
                                    101 South 5th Street, Suite 2500
                                    Louisville, KY 40202
                                    (502) 581-8025 (Telephone)
                                    (502) 581-8111 (Facsimile)
                                    kathryn.quesenberry@dinsmore.com

                                    Attorneys for Defendants
Case 3:14-cv-00290-DJH Document 91 Filed 05/06/20 Page 2 of 2 PageID #: 1606




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed this 6th day of May, 2020, and
served on the parties via the Court’s ECF system.



                                                    /s/ Joseph A. Nuccio
                                                    Attorneys for Defendants
                                                    Amazon.com, LLC, and
                                                    Amazon.com Services LLC




                                                2
